Simmons, C. J.
1. In the trial of an issue as to whether or not certain land was by a county dedicated to the public, it was not error to exclude the testimony of a witness as to what “the public understood” on the day *848of sale in regard to the dedication of the land by the county authorities, no act or declaration of such authorities being shown on which such an understanding could have been predicated.
Argued Hay 22, —
Decided June 8, 1900.
Equitable petition. Before Judge Sheffield. Mitchell superior court. October term, 1899.
S. S. Bennet, for plaintiff.
I. A. Bush & Sons, for defendant.
2. There was sufficient 'evidence admitted to authorize the jury to infer a dedication of the land by the county authorities, and it was error to direct a verdict to the contrary.

Judgment reversed,.


All the Justices concurring, except Fish, J., absent.